Title: From Benjamin Franklin to David Hartley, 21 March 1779
From: Franklin, Benjamin
To: Hartley, David


Dear Sir,
Passy, March 21. 1779.
I received duly yours of the 2d Inst. I am sorry you have had so much Trouble in the Affair of the Prisoners. You have been deceived as well as we. No Cartel Ship has yet appear’d. And it is now evident that the Delays have been of Design, to give more Opportunity of seducing the Men by Promises and Hardships, to seek their Liberty in engaging against their Country. For we learn from those who have escaped, that there are Persons continually employed in cajoling & menacing them, representing to them that we neglect them, that your Government is willing to exchange them, and that it is our Fault it is not done: That all the News from America is bad on their Side; we shall be conquer’d and they will be hang’d, if they do not accept the gracious Offer of being Pardon’d on Condition of serving the King, &c. A great Part of your Prisoners have been kept these Six Months on board a Ship in Brest Road, ready to be delivered; where I am afraid they were not so comfortably accommodated as they might have been in the french Prisons. They are now order’d on Shore. Dr Bancroft has received your Letter here. He did not go to Calais.
Knowing how earnestly and constantly you wish for Peace, I cannot end a Letter to you without dropping a Word on that Subject, to mark that my Wishes are still in Unison with yours. After the Barbarities your Nation has exercis’d against us, I am almost ashamed to own that I feel sometimes for her Misfortunes & her Insanities. Your Veins are open, and your best Blood continually running. You have now got a little Army into Georgia, and are triumphing in that Success. Do you expect ever to see that Army again? I know not what Genl Lincoln or Genl. Thomson may be able to effect against them; but if they stay thro’ the Summer in that Climate, there is a certain Genl. Fever that I apprehend will give a good Acct of most of them. Perhaps you comfort your selves that our Loss of Blood is as great as yours. But, as Physicians say, there is a great Difference in the Facility of repairing that Loss, between an old Body and a young one. America adds to her Numbers annually 150,000 Souls. She therefore grows faster than you can diminish her, and will outgrow all the Mischief you can do her. Have you the same Prospects? But it is unnecessary for me to represent to you, or you to me, the Mischiefs each Nation is subjected to by this War; We all see clear enough the Nonsense of continuing it; the Difficulty is where to find Sense enough to put an End to it. Adieu, my Dear Friend & believe me ever, Yours most affectionately
B Franklin
David Hartley Esqr—
